Citation Nr: 9912947	
Decision Date: 05/11/99    Archive Date: 05/21/99

DOCKET NO.  93-03 913	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi


THE ISSUES

1.  Whether the veteran submitted a timely notice of 
disagreement as to the June 1995 denial of his claims of 
entitlement to service connection for a low back condition 
and for a nervous condition.

2.  Entitlement to an increased rating for service-connected 
tinea versicolor, currently rated as 10 percent disabling.



REPRESENTATION

Veteran represented by:	Paralyzed Veterans of America, 
Inc.



ATTORNEY FOR THE BOARD

J. R. Moore



INTRODUCTION

The veteran had verified active military service from July 
1968 to April 1972.

The issue of timeliness of the veteran's notice of 
disagreement comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 1998 decision of the RO.  A notice 
of disagreement was received from the veteran in February 
1998.  A statement of the case which set forth the laws and 
regulations governing the finality of prior rating decisions 
was issued in December 1998.  A substantive appeal was 
received from the veteran in January 1999.

The issue of entitlement to an increased rating for tinea 
versicolor comes to the Board on appeal from a September 1992 
rating action of the RO.

The veteran's representative, in written argument dated in 
April 1999, referred to the possible applicability of 
Fenderson v. West and "staged" ratings to the veteran's 
claim for increase.  Fenderson v. West, 12 Vet. App. 119 
(1999).  The Board notes, however, that the original grant of 
service connection for the veteran's tinea versicolor 
occurred in a rating action issued in August 1986, while the 
issue on appeal in the case at hand stems from a September 
1992 rating action (which increased the evaluation assigned 
for the veteran's tinea versicolor to 10 percent disabling).  
As the present claim for increase is not based on the 
original grant of service connection, "staged ratings" as 
discussed in Fenderson are not applicable to this claim.

As the Board finds in this decision that a notice of 
disagreement as to the June 1995 rating action was submitted, 
the issues of whether new and material evidence have been 
submitted to reopen the veteran's claims for a nervous 
condition and for a low back condition are now moot.



FINDING OF FACT

The letter received from the veteran on June 18, 1996, 
represents a timely notice of disagreement as to the June 19, 
1995, denial of his claims for service connection for a low 
back condition and for a nervous condition, notice of which 
was sent on June 26, 1995.



CONCLUSION OF LAW

The veteran timely appealed the June 1995 denial of his 
claims of service connection for a low back condition and for 
a nervous condition.  38 C.F.R. §§ 20.201, 20.302(a) (1998).



REASONS AND BASES FOR FINDING AND CONCLUSION

Timeliness

In a rating action dated June 19, 1995, the RO denied the 
veteran's claims of service connection for a low back 
condition and for a nervous condition.  Notice of this denial 
was sent to the veteran's address of record on June 26, 1995.  
A letter was received from the veteran on June 18, 1996 which 
stated the following:  "please process my claim that I 
submitted requesting service connection for my low back and 
nervous condition secondary to my service-connected rash 
condition."  The veteran's representative has strenuously 
argued that this communication should be considered a timely 
notice of disagreement as to the denial of the veteran's 
claims.  Given the totality of the circumstances, it is the 
opinion of the Board that this communication is sufficient 
indication of a continued desire on the veteran's part to 
pursue his claims to constitute a notice of disagreement as 
to their denial.



ORDER

The veteran submitted a timely notice of disagreement as to 
the June 1995 denial of his claims of service connection for 
a low back condition and for a nervous condition.



REMAND

As set forth in the "Reasons and Bases" portion of this 
decision, it has been found that a timely notice of 
disagreement was received as to the June 1995 denial of the 
veteran's claims of entitlement to service connection for a 
low back condition and for a nervous condition.  This being 
the case, these issues are hereby remanded to the RO for the 
issuance of a statement of the case and any other action 
deemed appropriate.

Tinea versicolor

The veteran currently claims that his service-connected tinea 
versicolor warrants a disability rating greater than 10 
percent.  Although this issue has been remanded on numerous 
occasions, and the Board is conscious of the veteran's wishes 
to have this issue settled, a remand is once again necessary.

First, the Board notes that the examiner did not have the 
benefit of reviewing the veteran's claims folder prior to the 
dermatological examination of November 1998, notwithstanding 
the Board's instructions to that effect in its Remand of 
August 1998.  In this regard, it is noted that the United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, "the Court") has stated that the 
fulfillment of VA's statutory duty to assist includes the 
conduction of a thorough and contemporaneous medical 
examination that takes into account the records of the prior 
medical treatment so that the evaluation of the claimed 
disability will be a fully informed one.  Green v. Derwinski, 
1 Vet. App. 121, 124 (1991).  The Court has also held that a 
VA medical examination that does not comply with the 
directions found in a Board's remand order, to include a 
request that the claims file be made available to the 
examiner, frustrates the Court's review and warrants a remand 
by the Court for additional development if the Board itself 
errs, post-remand, in failing to insure the RO's compliance 
with its own directions.  Stegall v. West, 11 Vet. App. 268 
(1998).

Second, the Board agrees with the veteran's representative's 
statements in his written argument of April 1999 to the 
effect that the veteran needs to be afforded another 
dermatological examination in order "to evaluate the 
[service-connected] condition during a flare up," as the 
examination of November 1998 was conducted when the service-
connected dermatological disorder was in its inactive phase.  
The representative's request is based on the Court's holding 
in Ardison v. Brown, 6 Vet. App. 405 (1994), to the effect 
that where there is a history of remission and recurrence of 
a condition, VA's duty to assist encompasses the obligation 
to evaluate the condition during an active, rather than 
inactive, phase.  Id. at 408.

In Ardison, a case with a factual situation very similar to 
the one in the present case, the veteran requested an 
increased rating for a service-connected tinea pedis.  He was 
afforded a medical examination but the RO denied his claim 
for an increased rating and the Board denied the benefit 
sought on appeal.  In discussing the merits of the case, the 
Court indicated that there was evidence in the record that 
the appellant's tinea pedis consisted of active and inactive 
stages during which the condition improved but that, 
nevertheless, the VA examination was performed during the 
inactive stage of the condition.  This was felt to be 
contrary to the Court's holding in the prior case of Bowers 
v. Derwinski, 2 Vet. App. 675, 676 (1991), in which the Court 
had indicated that it was the frequency and duration of the 
outbreaks and their appearance and virulence during the 
outbreaks that needed to be addressed.  Accordingly, in 
Ardison, the Court remanded the case for the conduction of 
another medical examination during the active stage of the 
service-connected tinea pedis and an opinion, on the basis of 
that examination and all evidence of record, as to the 
existence, extent and significance under the VA's Schedule 
for Rating Disabilities of any reaction due to tinea pedis.  
Ardison v. Brown, 6 Vet. App. at 408.

In the present case, the record shows that the examiner 
reported his objective findings and opinions as to the 
current nature and extent of the service-connected 
dermatological disorder without the benefit of having 
previously examined the veteran's claims folder and, 
apparently, conducted his examination at a point in time 
during which it appears that the disorder was in its inactive 
phase.  Accordingly, the Board is of the opinion that this 
case should be remanded so that another dermatological 
examination is conducted during the active phase of the 
service-connected dermatological disorder and after the 
examiner has had an opportunity to thoroughly review all the 
pertinent medical evidence in the record.

Accordingly, the appealed claim is REMANDED for the 
following:

1.  The RO should issue a statement of 
the case as to the issues of service 
connection for a low back condition and 
for a nervous condition.  Any other 
action and/or development deemed 
appropriate should also be completed.

2.  The RO should request the veteran 
provide sources of recent treatment for 
his service-connected tinea versicolor.  
The RO should then take appropriate steps 
to request any records referred to and to 
associate with the claims folder any 
treatment reports not currently of 
record.

3.  The RO should thereafter schedule the 
veteran for another dermatological 
examination, to be conducted during the 
active stage of the service-connected 
tinea versicolor.  The veteran must be 
given adequate notice of the requested 
examination, which includes advising him 
of the consequences of failure to report 
for a scheduled examination.  If he fails 
to report for an examination, this fact 
should be documented in the claims 
folder.  Copies of all notifications 
should be associated with the claims 
folder.

The examiner should be furnished with the 
veteran's claims folder prior to the 
examination and should be asked to 
conduct a thorough review of all 
pertinent evidence in it, conduct a 
comprehensive dermatological examination 
of the veteran's skin condition, and 
thereafter submit a legible, 
comprehensive report of medical 
examination.  Color photographs should be 
taken of the affected areas and included 
with the examination report.  The 
examination report should include the 
following information:

A.  A statement as to whether or not 
the examiner reviewed the claims 
folder prior to the examination.

B.  A list of all dermatological 
diagnoses reached by the examiner.

C.  The examiner's opinion as to 
whether the service-connected tinea 
versicolor currently is productive 
of exfoliation, exudation or itching 
and, if it is, whether this involves 
exposed surfaces or an extensive 
area.

D.  The examiner's opinion as to 
whether or not the service-connected 
tinea versicolor currently is 
productive of constant exudation or 
itching, with extensive lesions or 
marked disfigurement.

E.  The examiner's opinion as to 
whether or not the service-connected 
tinea versicolor currently is 
productive of ulceration or 
extensive exfoliation or crusting 
and systemic or nervous 
manifestations, or an exceptionally 
repugnant aspect.

4.  Following completion of the 
foregoing, the RO should review and re-
adjudicate the claims hereby on appeal, 
especially with regard to the newly 
received evidence obtained as a result of 
the actions requested in this remand.  
If, upon re-adjudication of the appealed 
claim, any benefit sought on appeal 
remains denied, a Supplemental Statement 
of the Case (SSOC) should be furnished to 
the veteran and his representative, with 
a reasonable period of time to respond.  
Thereafter, the claims folder should be 
returned to the Board for further 
appellate consideration.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

The purpose of this REMAND is to further develop the 
evidentiary record and to afford the veteran due process of 
law. No action is required of him until he receives further 
notice.



		
	JAMES L. MARCH
	Acting Member, Board of Veterans' Appeals


 

